— Appeal by the defendant from an order of the Supreme Court, Kings County (Sullivan, J.), dated February 9, 2011, which denied his motion to be resentenced pursuant to CEL 440.46 on his conviction of criminal possession of a controlled substance in the third degree, which sentence was originally imposed, upon his plea of guilty, on February 20, 2003. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which she moves for leave to withdraw as counsel for the appellant.
Ordered that the appeal is dismissed as academic; and it is further,
Ordered that assigned counsel’s application for leave to withdraw as counsel is denied as academic.
Inasmuch as the maximum term of the defendant’s sentence expired during the pendency of this appeal, “any issues which relate to the length of his sentence are academic” (People v Conklin, 46 AD3d 698, 698 [2007]; see People v Gonzalez, 113 AD3d 792 [2014]). Rivera, J.E, Dickerson, Cohen, Hinds-Radix and Maltese, JJ., concur. [Prior Case History: 2011 NY Slip Op 3088HU).]